DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/297575, filed on 10/19/16.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/19 was considered by the examiner.
Drawings
The drawings were received on 07/29/19. 

Specification
The disclosure is objected to because of the following informalities: the current status of the parent application (whether abandoned or patented/patent #) must be updated. Appropriate correction is required.
The abstract of the disclosure is objected to because it does not appear to capture the essence of the disclosed/claimed invention (i.e., a positive electrode composition per se).  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. It does not appear to capture the essence of the disclosed/claimed invention
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication JP 2012-48838 (heretofore JP’838).
As to claims 1-2:
JP’838 discloses that it is known in the art to make a positive electrode active material/composition for non-aqueous battery comprising subjecting to a heat-treatment process a powder material containing TiB2 (titanium boride) under an oxygen-containing atmosphere at a predetermined temperature, and intermixing (thus, two independent-separate particles/materials) such heat-treated material with lithium metal complex oxide comprising nickel to form a positive electrode active material/composition including Li1.1Ni0.3Co0.4Mn0.3O2 and TiB2 so that the resultant mixture has a molar ratio of 99:1, i.e. 1 mol % of TiB2 (0034-0041; 0050-0052; 0019; Examples 1-3; TABLE 1). Additionally, JP’838 teaches the molar amount of TiB2 ranging from 0.1 mol % to 5 mol % (0019). In Examples 1-3, JP’838 show with sufficient specificity the positive electrode composition. Thus, the teachings of JP’838 satisfy the requirement of the molar amount of the heat-treated TiB2 powder material being less than or equal to 1.5 mol % and greater than or equal to 0.3 mol% in titanium equivalent terms. 
As to claims 3-6:
JP’838 discloses the lithium metal complex oxide has the following formula: Li1.1Ni0.3Co0.4Mn0.3O2 and TiB2 (0013) which satisfies applicant’s claimed a, x, y and the molar ratio for Ni. Also, note that z and w can be zero in the claimed material. Notice further that JP’838 discloses the formula LiNi0.3Co0.3Mn0.3O2 and TiB2 (0013) which satisfies the 0.20 ≤ x+y+z≤ 0.60 requirement when z=0 as instantly claimed. Additionally, JP’838 teaches that molar ratio c for Co can be 0.2 ≤ c ≤ 0.4, and molar ratio b for Ni and d for Mn can be 0.8 ≤ b/d ≤ 3.0. Thus, JP’838 shows with sufficient specificity and specifically names the positive electrode composition as instantly claimed (see 0013 and Examples 1-3; Table 1).
As to claims 7-8:
JP’838 discloses the powder material containing TiB2 (titanium boride) intermixed with lithium metal complex oxide such as Li1.1Ni0.3Co0.4Mn0.3O2 and TiB2 so that the resultant mixture has a molar ratio of 99:1, i.e. 1 mol % of TiB2 (0034-0041; 0050-0052; 0019; Examples 1-3; TABLE 1). Additionally, JP’838 teaches the molar amount of TiB2 ranging from 0.1 mol % to 5 mol % (0019). In Examples 1-3, JP’838 show with sufficient specificity the content (mol %) positive electrode composition. Thus, the teachings of JP’838 satisfy the requirement of the molar amount of the heat-treated TiB2 powder material being 1.0 mol %, and greater than or equal to 0.3 mol% in titanium equivalent terms. 
	Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the publication JP 2012-48838 (heretofore JP’838) as applied to claim 1 above, and further in view of Hart et al 2016/0149211.
JP’838 is applied, argued and incorporated herein for the reasons discussed supra. However, the preceding prior art does not expressly disclose the specific content (wt%) of the oxygen component.
0074) wherein the positive electrode composition comprises a transition metal oxide (0036-0038) wherein the weight percent of oxygen content is 1.0 wt %, or 2.0 wt % (see Table 3: Examples Cc & Cd). Thus, Hart et al show the weight percent/content of the oxygen component in the positive electrode composition with sufficient specificity.
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to make the positive electrode composition/material of JP’838 by having the specific weight percent/content of the oxygen component in the positive electrode composition of Hart et al as Hart et al teach that the specifically disclosed amount (weight %) of the oxygen component present in the positive electrode composition may be acceptable to maintain a good performance of a device (i.e., lithium batteries; lithium-ion batteries/non-aqueous electrolyte secondary batteries, lithium polymer batteries), thereby enhancing the overall performance and the cycle life of the batteries. In this case, the claimed content of the oxygen component falls within specific oxygen percent values or examples (i.e., "range") of the prior art and can be thus presumed obvious, see 392 F.3d at 1322, 73 USPQ2d at 1228. Moreover, Hart et al recognize the content/weight percent of the oxygen component in the positive electrode composition as a variable which achieves a recognized result (i.e., affecting the performance of the battery cell/device [0037]), thus, the claimed range of the amount/content/weight percent of oxygen results from the characterization as routine experimentation of an optimum or workable range. Accordingly, the content/weight percent of the oxygen component in the positive electrode composition is being construed as a result-effective variable. In re Aller 105 USPQ 233, 235; In re Hoeschele 160 USPQ 809, In re Antonie 195 USPQ 6 (MPEP 2144.05 IL Optimization of Ranges). Further, generally speaking, differences in concentration (i.e. amount of material, content, weight/mass percent) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration, content or weight percent is critical. "[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, it is prima-facie obvious to choose or select the specific content/weight percent of the oxygen component in the positive electrode composition. See MPEP 2144.05 Obviousness of Ranges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/RAYMOND ALEJANDRO/Primary Examiner, Art Unit 1727